Exhibit 10.1

DISCOVERY COMMUNICATIONS, INC.
2005 NON-EMPLOYEE DIRECTOR INCENTIVE PLAN
(As Amended and Restated Effective May 20, 2015)


ARTICLE I
PURPOSE AND AMENDMENT OF PLAN


1.1    Purpose. The purpose of the Plan is to provide a method whereby eligible
Nonemployee Directors of the Company may be awarded additional remuneration for
services rendered and encouraged to invest in capital stock of the Company,
thereby increasing their proprietary interest in the Company’s businesses and
increasing their personal interest in the continued success and progress of the
Company. The Plan is also intended to aid in attracting Persons of exceptional
ability to become Nonemployee Directors of the Company.
1.2    Amendment and Restatement of Plan. This amendment and restatement of the
Plan was approved by the Board on February 5, 2015 and by the stockholders of
the Company on May 20, 2015.
ARTICLE II
DEFINITIONS
2.1    Certain Defined Terms. Capitalized terms not defined elsewhere in the
Plan shall have the following meanings (whether used in the singular or plural):
“Affiliate” of the Company means any corporation, partnership or other business
association that, directly or indirectly, through one or more intermediaries,
controls, is controlled by, or is under common control with the Company.
“Agreement” means a stock option agreement, stock appreciation rights agreement,
restricted shares agreement, stock units agreement or an agreement evidencing
more than one type of Award, as any such Agreement may be supplemented or
amended from time to time.
“Approved Transaction” means any transaction in which the Board (or, if approval
of the Board is not required as a matter of law, the stockholders of the
Company) shall approve (i) any consolidation or merger of the Company, or
binding share exchange, pursuant to which shares of Common Stock of the Company
would be changed or converted into or exchanged for cash, securities or other
property, other than any such transaction in which the common stockholders of
the Company immediately prior to such transaction have the same proportionate
ownership of the Common Stock of, and voting power with respect to, the
surviving corporation immediately after such transaction, (ii) any merger,
consolidation or binding share exchange to which the Company is a party as a
result of which the Persons who are common stockholders of the Company
immediately prior thereto have less than a majority of the combined voting power
of the outstanding capital stock of the Company ordinarily (and apart from the
rights accruing under special circumstances) having the right to vote in the
election of directors immediately following such merger, consolidation or
binding share exchange, (iii) the adoption of any plan or proposal for the
liquidation or dissolution of the Company, or (iv) any sale, lease, exchange or
other transfer (in one transaction or a series of related transactions) of all,
or substantially all, of the assets of the Company, provided that, with respect
to clauses (i) through (iv), the Approved Transaction will not occur until the
closing of the event described in such clause.
“Award” means a grant of Options, SARs, Restricted Shares, Restricted Stock
Units, and/or cash under the Plan.
“Board” means the Board of Directors of the Company.
“Board Change” means, during any period of two consecutive years, individuals
who at the beginning of such period constituted the entire Board cease for any
reason to constitute a majority thereof unless the election, or






--------------------------------------------------------------------------------



the nomination for election, of each new director was approved by a vote of at
least two-thirds of the directors then still in office who were directors at the
beginning of the period.
“Code” means the Internal Revenue Code of 1986, as amended from time to time, or
any successor statute or statutes thereto. Reference to any specific Code
section shall include any successor section.
“Common Stock” means each or any (as the context may require) series of the
Company’s common stock.
“Company” means Discovery Communications, Inc., a Delaware corporation.
“Control Purchase” means any transaction (or series of related transactions) in
which (i) any person (as such term is defined in Sections 13(d)(3) and 14(d)(2)
of the Exchange Act), corporation or other entity (other than the Company, any
Subsidiary of the Company or any employee benefit plan sponsored by the Company
or any Subsidiary of the Company or any Exempt Person (as defined below)) shall
become the “beneficial owner” (as such term is defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company representing
30% or more of the combined voting power of the then outstanding securities of
the Company ordinarily (and apart from the rights accruing under special
circumstances) having the right to vote in the election of directors (calculated
as provided in Rule 13d-3(d) under the Exchange Act in the case of rights to
acquire the Company’s securities), other than in a transaction (or series of
related transactions) approved by the Board. For purposes of this definition,
“Exempt Person” means each of (a) the Chairman of the Board, the President and
each of the directors of Discovery Holding Company as of the Distribution Date,
and (b) the respective family members, estates, and heirs of each of the persons
referred to in clause (a) above and any trust or other investment vehicle for
the primary benefit of any of such persons or their respective family members or
heirs. As used with respect to any person, the term “family member” means the
spouse, siblings and lineal descendants of such person.
“Disability” means the inability to engage in any substantial gainful activity
by reason of any medically determinable physical or mental impairment which can
be expected to result in death or which has lasted or can be expected to last
for a continuous period of not less than 12 months.
“Distribution Date” means the date on which Discovery Holding Company ceased to
be a wholly-owned subsidiary of Liberty Media Corporation, a Delaware
corporation.
“Dividend Equivalents” means, with respect to Restricted Stock Units, to the
extent specified by the Board only, an amount equal to all dividends and other
distributions (or the economic equivalent thereof) which are payable to
stockholders of record during the Restriction Period on a like number and kind
of shares of Common Stock.
“Domestic Relations Order” means a domestic relations order as defined by the
Code or Title I of the Employee Retirement Income Security Act, or the rules
thereunder.
“Effective Date” means May 20, 2015, the date on which the Plan was reapproved
by the Company’s stockholders.
“Equity Security” shall have the meaning ascribed to such term in
Section 3(a)(11) of the Exchange Act, and an equity security of an issuer shall
have the meaning ascribed thereto in Rule 16a-1 promulgated under the Exchange
Act, or any successor Rule.
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, or any successor statute or statutes thereto. Reference to any specific
Exchange Act section shall include any successor section.
“Fair Market Value” of a share of any series of Common Stock on any day means
the last sale price (or, if no last sale price is reported, the average of the
high bid and low asked prices) for a share of such series of Common Stock on
such day (or, if such day is not a trading day, on the next preceding trading
day) as reported on the

2



--------------------------------------------------------------------------------



consolidated transaction reporting system for the principal national securities
exchange on which shares of such series of Common Stock are listed on such day
or the Board can, in its sole discretion, use averages or weighted averages
either on a daily basis or such longer period as complies with Code Section
409A. If for any day the Fair Market Value of a share of the applicable series
of Common Stock is not determinable by any of the foregoing means, then the Fair
Market Value for such day shall be determined in good faith by the Board on the
basis of such quotations and other considerations as the Board deems
appropriate.
“Free Standing SAR” has the meaning ascribed thereto in Section 7.1.
“Holder” means a person who has received an Award under the Plan that has not
been fully satisfied or terminated.
“Nonemployee Director” means an individual who is a member of the Board and who
is not an employee of the Company or any Subsidiary.
“Nonqualified Stock Option” means a stock option granted under Article VI.
“Option” means a Nonqualified Stock Option.
“Person” means an individual, corporation, limited liability company,
partnership, trust, incorporated or unincorporated association, joint venture or
other entity of any kind.
“Plan” means this Discovery Communications, Inc. 2005 Non-Employee Director
Incentive Plan, as amended.
“Restricted Shares” means shares of any series of Common Stock awarded pursuant
to Article VIII.
“Restricted Stock Unit Awards” has the meaning ascribed thereto in Section 9.1.
“Restriction Period” means a period of time beginning on the date of each Award
of Restricted Shares or Restricted Stock Units and ending on the Vesting Date
with respect to such Award.
“Retained Distribution” has the meaning ascribed thereto in Section 8.1.
“SARs” means stock appreciation rights, awarded pursuant to Article VII, with
respect to shares of any specified series of Common Stock.
“Series A Common Stock” means shares of the Company’s series A common stock,
$0.01 par value per share.
“Series C Common Stock” means shares of the Company’s series C common stock,
$0.01 par value per share.
“Subsidiary” of a Person means any present or future subsidiary (as defined in
Section 424(f) of the Code) of such Person or any business entity in which such
Person owns, directly or indirectly, 50% or more of the voting, capital or
profits interests. An entity shall be deemed a subsidiary of a Person for
purposes of this definition only for such periods as the requisite ownership or
control relationship is maintained.
“Tandem SAR” has the meaning ascribed thereto in Section 7.1.
“Vesting Date,” with respect to any Restricted Shares or Restricted Stock Units
awarded hereunder, means the date on which such Restricted Shares or Restricted
Stock Units cease to be subject to a risk of forfeiture, as designated in or
determined in accordance with the Agreement with respect to such Award of
Restricted Shares pursuant to Article VIII or of Restricted Stock Units pursuant
to Article IX. If more than one Vesting Date is

3



--------------------------------------------------------------------------------



designated for an Award, reference in the Plan to a Vesting Date in respect of
such Award shall be deemed to refer to each part of such Award and the Vesting
Date for such part.
ARTICLE III
ADMINISTRATION
3.1    Administration. The Plan shall be administered by the Board, provided
that it may delegate to employees of the Company certain administrative or
ministerial duties in carrying out the purposes of the Plan.
3.2    Powers. The Board shall have full power and authority to grant Awards to
eligible persons, to determine the terms and conditions (which need not be
identical) of all Awards so granted, to interpret the provisions of the Plan and
any Agreements relating to Awards granted under the Plan and to supervise the
administration of the Plan. The Board in making an Award may provide for the
granting or issuance of additional, replacement or alternative Awards upon the
occurrence of specified events, including the exercise of the original Award.
The Board shall have sole authority in the selection of persons to whom Awards
may be granted under the Plan and in the determination of the timing, pricing,
and amount of any such Award, subject only to the express provisions of the
Plan. In making determinations hereunder, the Board may take into account such
factors as the Board in its discretion deems relevant.
3.3    Interpretation. The Board is authorized, subject to the provisions of the
Plan, to establish, amend and rescind such rules and regulations as it deems
necessary or advisable for the proper administration of the Plan and to take
such other action in connection with or in relation to the Plan as it deems
necessary or advisable. Each action and determination made or taken pursuant to
the Plan by the Board, including any interpretation or construction of the Plan,
shall be final and conclusive for all purposes and upon all persons.
ARTICLE IV
SHARES SUBJECT TO THE PLAN
4.1    Number of Shares. Subject to the provisions of this Article IV, the
maximum number of shares of Common Stock with respect to which Awards may be
granted during the term of the Plan shall be 9,886,851 shares, of which shares
9,506,240 shall be shares of Series A Common Stock and 380,611 shall be shares
of Series C Common Stock.
Shares of Common Stock will be made available from the authorized but unissued
shares of the Company or from shares reacquired by the Company, including shares
purchased in the open market. The shares of Common Stock subject to (i) any
Award granted under the Plan that shall expire, terminate or be annulled for any
reason without having been exercised (or considered to have been exercised as
provided in Section 7.2), (ii) any Award of any SARs granted under the Plan that
shall be exercised for cash, and (iii) any Award of Restricted Shares or
Restricted Stock Units that shall be forfeited prior to becoming vested
(provided that the Holder received no benefits of ownership of such Restricted
Shares or Restricted Stock Units other than voting rights and the accumulation
of Retained Distributions and unpaid Dividend Equivalents that are likewise
forfeited) shall again be available for purposes of the Plan. Notwithstanding
the foregoing, (i) in the case of the exercise of a SAR for shares, the number
of shares counted against the shares available under the Plan shall be the full
number of shares subject to the SAR multiplied by the percentage of the SAR
actually exercised, regardless of the number of shares actually used to settle
such SAR upon exercise; (ii) shares of Common Stock delivered (either by actual
delivery, attestation, or net exercise ) to the Company by a Holder to
(I) purchase shares of Common Stock upon the exercise of an Award or (II)
satisfy tax withholding obligations (including shares retained from the Award
creating the tax obligation) shall not be added back to the number of shares
available for the future grant of Awards; and (iii) shares of Common Stock
repurchased by the Company on the open market using the proceeds from the
exercise of an Award shall not increase the number of shares available for
future grant of Awards.
4.2    Adjustments. If the Company subdivides its outstanding shares of any
series of Common Stock into a greater number of shares of such series of Common
Stock (by stock dividend, stock split, reclassification, or otherwise) or
combines its outstanding shares of any series of Common Stock into a smaller
number of shares of

4



--------------------------------------------------------------------------------



such series of Common Stock (by reverse stock split, reclassification, or
otherwise) or if the Board determines that any stock dividend, extraordinary
cash dividend, reclassification, recapitalization, reorganization, split-up,
spin-off, combination, exchange of shares, warrants or rights offering to
purchase such series of Common Stock or other similar corporate event (including
mergers or consolidations other than those which constitute Approved
Transactions, adjustments with respect to which shall be governed by
Section 10.1(b)) affects any series of Common Stock so that an adjustment is
required to preserve the benefits or potential benefits intended to be made
available under the Plan, then the Board, in such manner as the Board, in its
sole discretion, deems equitable and appropriate, shall make such adjustments to
any or all of (a) the number and kind of shares of stock which thereafter may be
awarded, optioned, or otherwise made subject to the benefits contemplated by the
Plan, (b) the number and kind of shares of stock subject to outstanding Awards,
and (c) the purchase or exercise price and the relevant appreciation base with
respect to any of the foregoing, provided, however, that the number of shares
subject to any Award shall always be a whole number. Notwithstanding the
foregoing, if all shares of any series of Common Stock are redeemed, then each
outstanding Award shall be adjusted to substitute for the shares of such series
of Common Stock subject thereto the kind and amount of cash, securities or other
assets issued or paid in the redemption of the equivalent number of shares of
such series of Common Stock and otherwise the terms of such Award, including, in
the case of Options or similar rights, the aggregate exercise price, and, in the
case of Free Standing SARs, the aggregate base price, shall remain constant
before and after the substitution (unless otherwise determined by the Board and
provided in the applicable Agreement). The Board may, if deemed appropriate,
provide for a cash payment to any Holder of an Award in connection with any
adjustment made pursuant to this Section 4.2.
ARTICLE V
ELIGIBILITY
5.1    General. The persons who shall be eligible to participate in the Plan and
to receive Awards under the Plan shall, subject to Section 5.2, be such persons
who are Nonemployee Directors as the Board shall select. Awards may be made to
Nonemployee Directors who hold or have held Awards under the Plan or any similar
or other awards under any other plan of the Company or any of its Affiliates.
5.2    Ineligibility. No person who is not a Nonemployee Director shall be
eligible to receive an Award.
ARTICLE VI
STOCK OPTIONS
6.1    Grant of Options. Subject to the limitations of the Plan, the Board shall
designate from time to time those eligible persons to be granted Options, the
time when each Option shall be granted to such eligible persons, the series and
number of shares of Common Stock subject to such Option, and, subject to
Section 6.2, the purchase price of the shares of Common Stock subject to such
Option.
6.2    Option Price. The price at which shares may be purchased upon exercise of
an Option shall be fixed by the Board and may be no less than the Fair Market
Value of the shares of the applicable series of Common Stock subject to the
Option as of the date the Option is granted.
6.3    Term of Options. Subject to the provisions of the Plan with respect to
death, retirement and termination of service, the term of each Option shall be
for such period as the Board shall determine as set forth in the applicable
Agreement.
6.4    Exercise of Options. An Option granted under the Plan shall become (and
remain) exercisable during the term of the Option to the extent provided in the
applicable Agreement and the Plan and, unless the Agreement otherwise provides,
may be exercised to the extent exercisable, in whole or in part, at any time and
from time to time during such term; provided, however, that subsequent to the
grant of an Option, the Board, at any time before complete termination of such
Option, may accelerate the time or times at which such Option may be exercised
in whole or in part.
6.5    Manner of Exercise.

5



--------------------------------------------------------------------------------



(a)    Form of Payment. An Option shall be exercised by notice to the Company
upon such terms and conditions as the Agreement may provide and in accordance
with such other procedures for the exercise of Options as the Board may
establish from time to time. The method or methods of payment of the purchase
price for the shares to be purchased upon exercise of an Option and of any
amounts required by Section 10.9 shall be determined by the Board and may
consist of (i) cash, (ii) check, (iii) whole shares of any series of Common
Stock (whether by delivery or attestation), (iv) the withholding of shares of
the applicable series of Common Stock issuable upon such exercise of the Option,
(v) the delivery, together with a properly executed exercise notice, of
irrevocable instructions to a broker to deliver promptly to the Company the
amount of sale or loan proceeds required to pay the purchase price, or (vi) any
combination of the foregoing methods of payment, or such other consideration and
method of payment as may be permitted for the issuance of shares under the
Delaware General Corporation Law. The permitted method or methods of payment of
the amounts payable upon exercise of an Option, if other than in cash, shall be
set forth in the applicable Agreement and may be subject to such conditions as
the Board deems appropriate.
(b)    Value of Shares. Unless otherwise determined by the Board and provided in
the applicable Agreement, shares of any series of Common Stock delivered in
payment of all or any part of the amounts payable in connection with the
exercise of an Option, and shares of any series of Common Stock withheld for
such payment, shall be valued for such purpose at their Fair Market Value as of
the exercise date.
(c)    Issuance of Shares. The Company shall effect the transfer of the shares
of Common Stock purchased under the Option as soon as practicable after the
exercise thereof and payment in full of the purchase price therefor and of any
amounts required by Section 10.9, and within a reasonable time thereafter, such
transfer shall be evidenced on the books of the Company. Unless otherwise
determined by the Board and provided in the applicable Agreement, (i) no Holder
or other person exercising an Option shall have any of the rights of a
stockholder of the Company with respect to shares of Common Stock subject to an
Option granted under the Plan until due exercise and full payment has been made,
and (ii) no adjustment shall be made for cash dividends or other rights for
which the record date is prior to the date of such due exercise and full
payment.
6.6    Limitation on Repricing. Unless such action is approved by the Company’s
stockholders, the Company may not (except as provided for under Section 4.2):
(1) amend any outstanding Option granted under the Plan to provide an exercise
price per share that is lower than the then-current exercise price per share of
such outstanding Option, (2) cancel any outstanding option (whether or not
granted under the Plan) and grant in substitution therefor new Awards under the
Plan (other than Awards granted pursuant to Section 4.3) covering the same or a
different number of shares of Common Stock and having an exercise price per
share lower than the then-current exercise price per share of the cancelled
option, (3) cancel in exchange for a cash payment any outstanding Option with an
exercise price per share above the then-current Fair Market Value, other than
pursuant to Section 10.1(b), or (4) take any other action under the Plan that
constitutes a “repricing” within the meaning of the rules of the NASDAQ Stock
Market (“NASDAQ”).
ARTICLE VII
SARS
7.1    Grant of SARs. Subject to the limitations of the Plan, SARs may be
granted by the Board to such eligible persons in such numbers, with respect to
any specified series of Common Stock, and at such times during the term of the
Plan as the Board shall determine. A SAR may be granted to a Holder of an Option
(hereinafter called a “related Option”) with respect to all or a portion of the
shares of Common Stock subject to the related Option (a “Tandem SAR”) or may be
granted separately to an eligible Nonemployee Director (a “Free Standing SAR”).
Subject to the limitations of the Plan, SARs shall be exercisable in whole or in
part upon notice to the Company upon such terms and conditions as are provided
in the Agreement.
7.2    Tandem SARs. A Tandem SAR may be granted either concurrently with the
grant of the related Option or at any time thereafter prior to the complete
exercise, termination, expiration or cancellation of such related Option. Tandem
SARs shall be exercisable only at the time and to the extent that the related
Option is exercisable (and may be subject to such additional limitations on
exercisability as the Agreement may provide) and in no event

6



--------------------------------------------------------------------------------



after the complete termination or full exercise of the related Option. Upon the
exercise or termination of the related Option, the Tandem SARs with respect
thereto shall be canceled automatically to the extent of the number of shares of
Common Stock with respect to which the related Option was so exercised or
terminated. Subject to the limitations of the Plan, upon the exercise of a
Tandem SAR and unless otherwise determined by the Board and provided in the
applicable Agreement, (a) the Holder thereof shall be entitled to receive from
the Company, for each share of the applicable series of Common Stock with
respect to which the Tandem SAR is being exercised, consideration (in the form
determined as provided in Section 7.4) equal in value to the excess of the Fair
Market Value of a share of the applicable series of Common Stock with respect to
which the Tandem SAR was granted on the date of exercise over the related Option
purchase price per share, and (b) the related Option with respect thereto shall
be canceled automatically to the extent of the number of shares of Common Stock
with respect to which the Tandem SAR was so exercised.
7.3    Free Standing SARs. Free Standing SARs shall be exercisable at the time,
to the extent and upon the terms and conditions set forth in the applicable
Agreement. The base price of a Free Standing SAR may be no less than the Fair
Market Value of the applicable series of Common Stock with respect to which the
Free Standing SAR was granted as of the date the Free Standing SAR is granted.
Subject to the limitations of the Plan, upon the exercise of a Free Standing SAR
and unless otherwise determined by the Board and provided in the applicable
Agreement, the Holder thereof shall be entitled to receive from the Company, for
each share of the applicable series of Common Stock with respect to which the
Free Standing SAR is being exercised, consideration (in the form determined as
provided in Section 7.4) equal in value to the excess of the Fair Market Value
of a share of the applicable series of Common Stock with respect to which the
Free Standing SAR was granted on the date of exercise over the base price per
share of such Free Standing SAR.
7.4    Consideration. The consideration to be received upon the exercise of a
SAR by the Holder shall be paid in the applicable series of Common Stock with
respect to which the SAR was granted (valued at Fair Market Value on the date of
exercise of such SAR), as determined by the Board and provided in the applicable
Agreement. No fractional shares of Common Stock shall be issuable upon exercise
of a SAR, and unless otherwise provided in the applicable Agreement, the Holder
will receive cash in lieu of fractional shares. Unless the Board shall otherwise
determine, to the extent a Free Standing SAR is exercisable, it will be
exercised automatically on its expiration date.
7.5    Limitations. The applicable Agreement may provide for a limit on the
amount payable to a Holder upon exercise of SARs at any time or in the
aggregate, for a limit on the time periods during which a Holder may exercise
SARs, and for such other limits on the rights of the Holder and such other terms
and conditions of the SAR, including a condition that the SAR may be exercised
only in accordance with rules and regulations adopted from time to time, as the
Board may determine. Unless otherwise so provided in the applicable Agreement,
any such limit relating to a Tandem SAR shall not restrict the exercisability of
the related Option. Such rules and regulations may govern the right to exercise
SARs granted prior to the adoption or amendment of such rules and regulations as
well as SARs granted thereafter.
7.6    Exercise. For purposes of this Article VII, the date of exercise of a SAR
shall mean the date on which the Company shall have received notice from the
Holder of the SAR of the exercise of such SAR (unless otherwise determined by
the Board and provided in the applicable Agreement).
7.7    Limitation on Repricing. Unless such action is approved by the Company’s
stockholders, the Company may not (except as provided for under Section 4.2):
(1) amend any outstanding SAR granted under the Plan to provide a base price per
share that is lower than the then-current base price per share of such
outstanding SAR, (2) cancel any outstanding stock appreciation right (whether or
not granted under the Plan) and grant in substitution therefor new Awards under
the Plan (other than Awards granted pursuant to Section 4.3) covering the same
or a different number of shares of Common Stock and having a base price per
share lower than the then-current base price per share of the cancelled stock
appreciation right, (3) cancel in exchange for a cash payment any outstanding
SAR with an exercise price per share above the then-current Fair Market Value,
other than pursuant to Section 10.1(b), or (4) take any other action under the
Plan that constitutes a “repricing” within the meaning of the rules of NASDAQ.

7



--------------------------------------------------------------------------------



ARTICLE VIII
RESTRICTED SHARES
8.1    Grant.  Subject to the limitations of the Plan, the Board shall designate
those eligible persons to be granted Awards of Restricted Shares, shall
determine the time when each such Award shall be granted, and shall designate
(or set forth the basis for determining) the Vesting Date or Vesting Dates for
each Award of Restricted Shares, and may prescribe other restrictions, terms and
conditions applicable to the vesting of such Restricted Shares in addition to
those provided in the Plan. The Board shall determine the price, if any, to be
paid by the Holder for the Restricted Shares; provided, however, that the
issuance of Restricted Shares shall be made for at least the minimum
consideration necessary to permit such Restricted Shares to be deemed fully paid
and nonassessable. All determinations made by the Board pursuant to this
Section 8.1 shall be specified in the Agreement.
Unless otherwise provided in the applicable Award agreement, any dividends
(whether paid in cash, stock or property) declared and paid by the Company with
respect to shares of Restricted Shares (“Retained Distributions”) shall be paid
to the Holder only if and when such shares become free from the restrictions on
transferability and forfeitability that apply to such shares. Each payment of
Retained Distributions will be made no later than the end of the calendar year
in which the dividends are paid to stockholders of that class of stock or, if
later, the 15th day of the third month following the lapsing of the restrictions
on transferability and the forfeitability provisions applicable to the
underlying shares of Restricted Stock.
8.2    Issuance of Restricted Shares.  When shares of the applicable series of
Common Stock are issued at the beginning of the Restriction Period, the stock
certificate or certificates representing such Restricted Shares shall be
registered in the name of the Holder to whom such Restricted Shares shall have
been awarded. During the Restriction Period, certificates representing the
Restricted Shares and any securities constituting Retained Distributions shall
bear a restrictive legend to the effect that ownership of the Restricted Shares
(and such Retained Distributions), and the enjoyment of all rights appurtenant
thereto, are subject to the restrictions, terms and conditions provided in the
Plan and the applicable Agreement. Such certificates shall remain in the custody
of the Company or its designee, and the Holder shall deposit with the custodian
stock powers or other instruments of assignment, each endorsed in blank, so as
to permit retransfer to the Company of all or any portion of the Restricted
Shares and any securities constituting Retained Distributions that shall be
forfeited or otherwise not become vested in accordance with the Plan and the
applicable Agreement.
8.3    Restrictions.  Restricted Shares issued at the beginning of the
Restriction Period shall constitute issued and outstanding shares of the
applicable series of Common Stock for all corporate purposes. The Holder will
have the right to vote such Restricted Shares and to exercise all other rights,
powers and privileges of a Holder of shares of the applicable series of Common
Stock with respect to such Restricted Shares; except, that, unless otherwise
determined by the Board and provided in the applicable Agreement, (i) the Holder
will not be entitled to delivery of the stock certificate or certificates
representing such Restricted Shares until the Restriction Period shall have
expired and unless all other vesting requirements with respect thereto shall
have been fulfilled or waived; (ii) the Company or its designee will retain
custody of the stock certificate or certificates representing the Restricted
Shares during the Restriction Period as provided in Section 8.2; (iii) the
Holder may not sell, assign, transfer, pledge, exchange, encumber or dispose of
the Restricted Shares or his or her interest in any of them during the
Restriction Period; and (iv) a breach of any restrictions, terms or conditions
provided in the Plan or established by the Board with respect to any Restricted
Shares will cause a forfeiture of such Restricted Shares with respect thereto.
8.4    Cash Payments.  In connection with any Award of Restricted Shares, an
Agreement may provide for the payment of a cash amount to the Holder of such
Restricted Shares after such Restricted Shares shall have become vested. Such
cash amounts shall be payable in accordance with such additional restrictions,
terms and conditions as shall be prescribed by the Board in the Agreement and
shall be in addition to any other compensation payments which such Holder shall
be otherwise entitled or eligible to receive from the Company. 
8.5    Completion of Restriction Period.  On the Vesting Date with respect to
each Award of Restricted Shares and the satisfaction of any other applicable
restrictions, terms and conditions, (i) all or the applicable portion of such
Restricted Shares shall become vested, (ii) any Retained Distributions with
respect to such Restricted Shares

8



--------------------------------------------------------------------------------



shall become vested to the extent that the Restricted Shares related thereto
shall have become vested, and (iii) any cash amount to be received by the Holder
with respect to such Restricted Shares shall become payable, all in accordance
with the terms of the applicable Agreement. Any such Restricted Shares and
Retained Distributions that shall not become vested shall be forfeited to the
Company, and the Holder shall not thereafter have any rights (including dividend
and voting rights) with respect to such Restricted Shares and Retained
Distributions that shall have been so forfeited. The Board may, in its
discretion, provide that the delivery of any Restricted Shares and Retained
Distributions that shall have become vested, and payment of any related cash
amounts that shall have become payable under this Article VIII, shall be
deferred until such date or dates as the recipient may elect. Any election of a
recipient pursuant to the preceding sentence shall be filed in writing with the
Board in accordance with such rules and regulations, including any deadline for
the making of such an election, as the Board may provide, and shall be made in
compliance with Section 409A of the Code.
ARTICLE IX
RESTRICTED STOCK UNITS
9.1    Grant.  In addition to granting Awards of Options, SARs and Restricted
Shares, the Board shall, subject to the limitations of the Plan, have authority
to grant to eligible persons Awards of Restricted Stock Units which may be in
the form of shares of any specified series of Common Stock or units, the value
of which is based, in whole or in part, on the Fair Market Value of the shares
of any specified series of Common Stock. Subject to the provisions of the Plan,
including any rules established pursuant to Section 9.2, Awards of Restricted
Stock Units shall be subject to such terms, restrictions, conditions, vesting
requirements and payment rules as the Board may determine in its discretion,
which need not be identical for each Award. The terms of each Award need not be
identical, and the Board need not treat Holders uniformly. The determinations
made by the Board pursuant to this Section 9.1 shall be specified in the
applicable Agreement.
9.2    Rules.  The Board may, in its discretion, establish any or all of the
following rules for application to an Award of Restricted Stock Units:
(a)    Any shares of Common Stock which are part of an Award of Restricted Stock
Units may not be assigned, sold, transferred, pledged or otherwise encumbered
prior to the date on which the shares are issued or, if later, the date provided
by the Board at the time of the Award.
(b)    Such Awards may provide for the payment of cash consideration by the
person to whom such Award is granted or provide that the Award, and any shares
of Common Stock to be issued in connection therewith, if applicable, shall be
delivered without the payment of cash consideration; provided, however, that the
issuance of any shares of Common Stock in connection with an Award of Restricted
Stock Units shall be for at least the minimum consideration necessary to permit
such shares to be deemed fully paid and nonassessable.
(c)    Awards of Restricted Stock Units may provide for deferred payment
schedules, vesting over a specified period of employment, the payment (on a
current or deferred basis) of dividend equivalent amounts with respect to the
number of shares of Common Stock covered by the Award, and elections by the
employee to defer payment of the Award or the lifting of restrictions on the
Award, if any, provided that any such deferrals shall comply with the
requirements of Section 409A of the Code. Restricted Stock Units shall not
constitute issued and outstanding shares of the applicable series of Common
Stock, and the Holder shall not have any of the rights of a stockholder with
respect to the shares of Common Stock covered by such an Award of Restricted
Stock Units, in each case until Awards have paid out in shares of Common Stock
after the end of the Restriction Period.
(d)    Dividend Equivalents. The Awards of Restricted Stock Units may provide
Holders with the right to receive Dividend Equivalents. Dividend Equivalents may
be settled in cash and/or shares of Common Stock and will be subject to the same
restrictions on transfer and forfeitability as the Restricted Stock Units with
respect to which paid, in each case to the extent provided in the Award
agreement.

9



--------------------------------------------------------------------------------



(e)    In such circumstances as the Board may deem advisable, the Board may
waive or otherwise remove, in whole or in part, any restrictions or limitations
to which a Restricted Stock Unit Award was made subject at the time of grant.
ARTICLE X
GENERAL PROVISIONS
10.1    Acceleration of Awards.
(a)    Death or Disability. If a Holder’s service shall terminate by reason of
death or Disability, notwithstanding any contrary waiting period, installment
period, vesting schedule or Restriction Period in any Agreement or in the Plan,
unless the applicable Agreement provides otherwise: (i) in the case of an Option
or SAR, each outstanding Option or SAR granted under the Plan shall immediately
become exercisable in full in respect of the aggregate number of shares covered
thereby; (ii) in the case of Restricted Shares, the Restriction Period
applicable to each such Award of Restricted Shares shall be deemed to have
expired and all such Restricted Shares and any related Retained Distributions
shall become vested and any related cash amounts payable pursuant to the
applicable Agreement shall be adjusted in such manner as may be provided in the
Agreement; and (iii) in the case of Restricted Stock Units, each such Award of
Restricted Stock Units and any unpaid Dividend Equivalents shall become vested
in full.
(b)    Approved Transactions; Board Change; Control Purchase.
In the event of any Approved Transaction, Board Change or Control Purchase,
notwithstanding any contrary waiting period, installment period, vesting
schedule or Restriction Period in any Agreement or in the Plan, unless the
applicable Agreement provides otherwise: (i) in the case of an Option or SAR,
each such outstanding Option or SAR granted under the Plan shall become
exercisable in full in respect of the aggregate number of shares covered
thereby; (ii) in the case of Restricted Shares, the Restriction Period
applicable to each such Award of Restricted Shares shall be deemed to have
expired and all such Restricted Shares, any related Retained Distributions and
any unpaid Dividend Equivalents shall become vested and any related cash amounts
payable pursuant to the applicable Agreement shall be adjusted in such manner as
may be provided in the Agreement; and (iii) in the case of Restricted Stock
Units, each such Award of Restricted Stock Units shall become vested in full, in
each case effective upon the Board Change or Control Purchase or immediately
prior to consummation of the Approved Transaction. Notwithstanding the
foregoing, unless otherwise provided in the applicable Agreement, the Board may,
in its discretion, determine that any or all outstanding Awards of any or all
types granted pursuant to the Plan will not vest or become exercisable on an
accelerated basis in connection with an Approved Transaction if effective
provision has been made for the taking of such action which, in the opinion of
the Board, is equitable and appropriate to substitute a new Award for such Award
or to assume such Award and to make such new or assumed Award, as nearly as may
be practicable, equivalent to the old Award (before giving effect to any
acceleration of the vesting or exercisability thereof), taking into account, to
the extent applicable, the kind and amount of securities, cash or other assets
into or for which the applicable series of Common Stock may be changed,
converted or exchanged in connection with the Approved Transaction.
Notwithstanding any provision of the Plan to the contrary, in the event of a
corporate merger, consolidation, acquisition of property or stock, separation,
reorganization or liquidation, the Board shall be authorized, in its discretion,
(i) to provide, prior to the transaction, for the acceleration of the vesting
and exercisability of, or lapse of restrictions with respect to, the Award and,
if the transaction is a cash merger, provide for the termination of any portion
of the Award that remains unexercised at the time of such transaction, or (ii)
to cancel any such Awards and to deliver to the Holders cash in an amount that
the Board shall determine in its sole discretion is equal to the fair market
value of such Awards on the date of such event, which in the case of Options or
SARs shall be the excess of the Fair Market Value of Common Stock on such date
over the purchase price of the Options or the base price of the SARs, as
applicable.
No action pursuant to this Section 10.1(b) shall be made in a manner that
results in noncompliance with the requirements of Section 409A of the Code, to
the extent applicable.

10



--------------------------------------------------------------------------------



10.2    Termination of Service.
(a)    General. If a Holder’s service shall terminate prior to an Option’s or
SAR’s becoming exercisable or being exercised (or deemed exercised, as provided
in Section 7.2) in full, or during the Restriction Period with respect to any
Restricted Shares or prior to the vesting or complete exercise of any Restricted
Stock Units, then such Option or SAR shall thereafter become or be exercisable,
such Restricted Stock Units to the extent vested shall thereafter be
exercisable, and the Holder’s rights to any unvested Restricted Shares, Retained
Distributions, unpaid Dividend Equivalents and related cash amounts, and any
such unvested Restricted Stock Units shall thereafter vest, in each case solely
to the extent provided in the applicable Agreement; provided, however, that,
unless otherwise determined by the Board and provided in the applicable
Agreement, (i) no Option or SAR may be exercised after the scheduled expiration
date thereof; (ii) if the Holder’s service terminates by reason of death or
Disability, the Option or SAR shall remain exercisable for a period of at least
one year following such termination (but not later than the scheduled expiration
of such Option or SAR); and (iii) any termination of the Holder’s service for
cause will be treated in accordance with the provisions of Section 10.2(b).
(b)    Termination for Cause. If a Holder’s service on the Board shall be
terminated by the Company for “cause” during the Restriction Period with respect
to any Restricted Shares, or prior to any Option or SAR becoming exercisable or
being exercised in full or prior to the vesting or complete exercise of any
Stock Unit (for these purposes, “cause” shall include dishonesty, incompetence,
moral turpitude, other misconduct of any kind and the refusal to perform his
duties and responsibilities for any reason other than illness or incapacity,
then, unless otherwise determined by the Board and provided in the applicable
Agreement, (i) all Options and SARs and all unvested or unexercised Restricted
Stock Units held by such Holder shall immediately terminate, and (ii) such
Holder’s rights to all Restricted Shares, Retained Distributions, any unpaid
Dividend Equivalents and any related cash amounts shall be forfeited
immediately.
10.3    Nonalienation of Benefits; Nontransferability of Awards. Except as set
forth below, no right or benefit under the Plan shall be subject to
anticipation, alienation, sale, assignment, hypothecation, pledge, exchange,
transfer, encumbrance or charge, and any attempt to anticipate, alienate, sell,
assign, hypothecate, pledge, exchange, transfer, encumber or charge the same
shall be void. No right or benefit hereunder shall in any manner be liable for
or subject to the debts, contracts, liabilities or torts of the Person entitled
to such benefits. Awards shall not be sold, assigned, transferred, pledged or
otherwise encumbered by the person to whom they are granted, either voluntarily
or by operation of law, except by will or the laws of descent and distribution
or pursuant to a qualified domestic relations order, and, during the life of the
Holder, shall be exercisable only by the Holder; provided, however, that the
Board may permit or provide in an Award for the gratuitous transfer of the Award
by the Holder to or for the benefit of any immediate family member, family trust
or other entity established for the benefit of the Holder and/or an immediate
family member thereof if the Company would be eligible to use a Form S-8 under
the Securities Act for the registration of the sale of the Common Stock subject
to such Award to such proposed transferee; provided further, that the Company
shall not be required to recognize any such permitted transfer until such time
as such permitted transferee shall, as a condition to such transfer, deliver to
the Company a written instrument in form and substance satisfactory to the
Company confirming that such transferee shall be bound by all of the terms and
conditions of the Award. References to a Holder, to the extent relevant in the
context, shall include references to authorized transferees. For the avoidance
of doubt, nothing contained in this Section 10.4 shall be deemed to restrict a
transfer to the Company.
10.4    Documentation. Each Award shall be evidenced in such form (written,
electronic or otherwise) as the Board shall determine. Each Award may contain
terms and conditions in addition to those set forth in the Plan. Any such
documentation may contain (but shall not be required to contain) such provisions
as the Board deems appropriate to insure that the penalty provisions of
Section 4999 of the Code will not apply to any stock or cash received by the
Holder from the Company. Any such Agreement may be supplemented or amended from
time to time as approved by the Board as contemplated by Section 10.6(b).
10.5    Designation of Beneficiaries. Each person who shall be granted an Award
under the Plan may designate a beneficiary or beneficiaries and may change such
designation from time to time by filing a written designation of beneficiary or
beneficiaries with the Board on a form to be prescribed by it, provided that no
such designation shall be effective unless so filed prior to the death of such
person.

11



--------------------------------------------------------------------------------



10.6    Termination and Amendment.
(a)    General. Unless the Plan shall theretofore have been terminated as
hereinafter provided, no Awards may be made under the Plan on or after the tenth
anniversary of the Effective Date. The Plan may be terminated at any time prior
to the tenth anniversary of the Effective Date and may, from time to time, be
suspended or discontinued or modified or amended if such action is deemed
advisable by the Board.
(b)    Modification. No termination, modification or amendment of the Plan may,
without the consent of the person to whom any Award shall theretofore have been
granted, materially adversely affect the rights of such person with respect to
such Award, except as otherwise permitted by Section 10.17. No modification,
extension, renewal or other change in any Award granted under the Plan shall be
made after the grant of such Award, unless the same is consistent with the
provisions of the Plan. With the consent of the Holder, or as otherwise
permitted under Section 10.17, and subject to the terms and conditions of the
Plan (including Section 10.6(a)), the Board may amend outstanding Agreements
with any Holder, including any amendment which would (i) accelerate the time or
times at which the Award may be exercised and/or (ii) extend the scheduled
expiration date of the Award. Without limiting the generality of the foregoing,
the Board may, but solely with the Holder’s consent unless otherwise provided in
the Agreement, agree to cancel any Award under the Plan and grant a new Award in
substitution therefor, provided that the Award so substituted shall satisfy all
of the requirements of the Plan as of the date such new Award is made. Nothing
contained in the foregoing provisions of this Section 10.6(b) shall be construed
to prevent the Board from providing in any Agreement that the rights of the
Holder with respect to the Award evidenced thereby shall be subject to such
rules and regulations as the Board may, subject to the express provisions of the
Plan, adopt from time to time or impair the enforceability of any such
provision.
10.7    Government and Other Regulations. The obligation of the Company with
respect to Awards shall be subject to all applicable laws, rules and regulations
and such approvals by any governmental agencies as may be required, including
the effectiveness of any registration statement required under the Securities
Act of 1933, and the rules and regulations of any securities exchange or
association on which the Common Stock may be listed or quoted. For so long as
any series of Common Stock are registered under the Exchange Act, the Company
shall use its reasonable efforts to comply with any legal requirements (a) to
maintain a registration statement in effect under the Securities Act of 1933
with respect to all shares of the applicable series of Common Stock that may be
issued to Holders under the Plan and (b) to file in a timely manner all reports
required to be filed by it under the Exchange Act.
10.8    Withholding. The Company’s obligation to deliver shares of Common Stock
or pay cash in respect of any Award under the Plan shall be subject to
applicable federal, state and local tax withholding requirements. Federal, state
and local withholding tax due at the time of an Award, upon the exercise of any
Option or SAR or upon the vesting of, or expiration of restrictions with respect
to, Restricted Shares or Restricted Stock Units, as appropriate, may, in the
discretion of the Board, be paid in shares of the applicable series of Common
Stock already owned by the Holder or through the withholding of shares otherwise
issuable to such Holder, upon such terms and conditions (including the
conditions referenced in Section 6.5) as the Board shall determine. If the
Holder shall fail to pay, or make arrangements satisfactory to the Board for the
payment to the Company of, all such federal, state and local taxes required to
be withheld by the Company, then the Company shall, to the extent permitted by
law, have the right to deduct from any payment of any kind otherwise due to such
Holder an amount equal to any federal, state or local taxes of any kind required
to be withheld by the Company with respect to such Award.
10.9    Nonexclusivity of the Plan. The adoption of the Plan by the Board shall
not be construed as creating any limitations on the power of the Board to adopt
such other incentive arrangements as it may deem desirable, including the
granting of stock options and the awarding of stock and cash otherwise than
under the Plan, and such arrangements may be either generally applicable or
applicable only in specific cases.
10.10    Treatment with Respect to Other Benefit Programs. By acceptance of an
Award, unless otherwise provided in the applicable Agreement or required by law,
each Holder shall be deemed to have agreed that such Award is special incentive
compensation that will not be taken into account, in any manner, as compensation
or bonus in determining the amount of any payment under any pension, retirement
or other benefit plan, program or policy of the Company or any Subsidiary of the
Company. In addition, each beneficiary of a deceased Holder shall

12



--------------------------------------------------------------------------------



be deemed to have agreed that such Award will not affect the amount of any life
insurance coverage, if any, provided by the Company on the life of the Holder
which is payable to such beneficiary under any life insurance plan of the
Company or any Subsidiary of the Company.
10.11    Unfunded Plan. Neither the Company nor any Subsidiary of the Company
shall be required to segregate any cash or any shares of Common Stock which may
at any time be represented by Awards, and the Plan shall constitute an
“unfunded” plan of the Company. Except as provided in Article VIII with respect
to Awards of Restricted Shares and except as expressly set forth in an
Agreement, no Holder shall have voting or other rights with respect to the
shares of Common Stock covered by an Award prior to the delivery of such shares.
Neither the Company nor any Subsidiary of the Company shall, by any provisions
of the Plan, be deemed to be a trustee of any shares of Common Stock or any
other property, and the liabilities of the Company to any Holder pursuant to the
Plan shall be those of a debtor pursuant to such contract obligations as are
created by or pursuant to the Plan, and the rights of any Holder under the Plan
shall be limited to those of a general creditor of the Company. In its sole
discretion, the Board may authorize the creation of trusts or other arrangements
to meet the obligations of the Company under the Plan, provided, however, that
the existence of such trusts or other arrangements is consistent with the
unfunded status of the Plan.
10.12    Governing Law. The Plan shall be governed by, and construed in
accordance with, the laws of the State of Delaware.
10.13    Accounts. The delivery of any shares of Common Stock and the payment of
any amount in respect of an Award shall be for the account of the Company or the
applicable Subsidiary of the Company, as the case may be, and any such delivery
or payment shall not be made until the recipient shall have paid or made
satisfactory arrangements for the payment of any applicable withholding taxes as
provided in Section 10.8.
10.14    Legends. Each certificate evidencing shares of Common Stock subject to
an Award shall bear such legends as the Board deems necessary or appropriate to
reflect or refer to any terms, conditions or restrictions of the Award
applicable to such shares, including any to the effect that the shares
represented thereby may not be disposed of unless the Company has received an
opinion of counsel, acceptable to the Company, that such disposition will not
violate any federal or state securities laws.
10.15    Company’s Rights. The grant of Awards pursuant to the Plan shall not
affect in any way the right or power of the Company to make reclassifications,
reorganizations or other changes of or to its capital or business structure or
to merge, consolidate, liquidate, sell or otherwise dispose of all or any part
of its business or assets.
10.16    Interpretation. The words “include,” “includes,” “included” and
“including” to the extent used in the Plan shall be deemed in each case to be
followed by the words “without limitation.”
10.17    Compliance with Section 409A of the Code. Except as provided in
individual Award agreements initially or by amendment, if and to the extent (i)
any portion of any payment, compensation or other benefit provided to a Holder
pursuant to the Plan in connection with his or her employment termination
constitutes “nonqualified deferred compensation” within the meaning of Section
409A of the Code and (ii) the Holder is a specified employee as defined in
Section 409A(a)(2)(B)(i) of the Code, in each case as determined by the Company
in accordance with its procedures, by which determinations the Holder (through
accepting the Award) agrees that he or she is bound, such portion of the
payment, compensation or other benefit shall not be paid before the day that is
six months plus one day after the date of “separation from service” (as
determined under Section 409A of the Code) (the “New Payment Date”), except as
Section 409A of the Code may then permit. The aggregate of any payments that
otherwise would have been paid to the Holder during the period between the date
of separation from service and the New Payment Date shall be paid to the Holder
in a lump sum on such New Payment Date, and any remaining payments will be paid
on their original schedule.
The Company makes no representations or warranty and shall have no liability to
the Holder or any other person if any provisions of or payments, compensation or
other benefits under the Plan are determined to constitute nonqualified deferred
compensation subject to Section 409A of the Code but do not to satisfy the
conditions of that section.

13



--------------------------------------------------------------------------------



10.18    Limitations on Liability. Notwithstanding any other provisions of the
Plan, no individual acting as a director, officer, employee or agent of the
Company will be liable to any Holder, former Holder, spouse, beneficiary, or any
other person for any claim, loss, liability, or expense incurred in connection
with the Plan, nor will such individual be personally liable with respect to the
Plan because of any contract or other instrument he or she executes in his or
her capacity as a director, officer, employee or agent of the Company. The
Company will indemnify and hold harmless each director, officer, employee or
agent of the Company to whom any duty or power relating to the administration or
interpretation of the Plan has been or will be delegated, against any cost or
expense (including attorneys’ fees) or liability (including any sum paid in
settlement of a claim with the Board’s approval) arising out of any act or
omission to act concerning the Plan unless arising out of such person’s own
fraud or bad faith.



14

